DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 1 - 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 1 – 17 are drawn to an apparatus
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claims 1 - 6 are exemplary because they require substantially the same operative limitations of the remaining claims (reproduced below.) Examiner has underlined the claim limitations which recite the abstract idea, discussed in detail in the paragraphs that follow. 
1. A fortune telling device, comprising:
a housing containing at least a display, user interface, speakers, printer, memory, receiver and processor, said receiver configured to receive touting information from one or more remote touting sources;
wherein said processor is configured to: (i) present visual files on said display and corresponding audio files over said speakers, said visual and audio files related to one or more fortune telling services, said fortune telling services including predicted outcomes on sporting events based on said touting information received from said one or more remote touting sources; and
wherein said processor is further configured to: provide an interface for a user to place a sports bet, via a linked sportsbook server, on said one or more predicted outcomes on said sporting events.
The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Certain Methods of Organizing Human Activity.
More specifically, under this grouping, the italicized limitations represent fundamental economic principles or practices, and managing interactions between people. For example, the italicized limitations are directed towards the allowing of a user to place a sporting bet upon one or more predicted outcomes. 
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added): a housing containing at least a display, user interface, speakers, printer, memory, receiver and processor. 
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claimed a housing containing at least a display, user interface, speakers, printer, memory, receiver and processor. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, Cohen et al (US 2008/0196012) establishes that these additional elements are generic: Any suitable processor, display and input means may be used to process, display, store and accept information, including computer programs, in accordance with some or all of the teachings of the present invention, such as but not limited to a conventional personal computer processor, workstation or other programmable device or computer or electronic computing device, either general-purpose or specifically constructed, for processing; a display screen and/or printer and/or speaker for displaying; machine-readable memory such as optical disks, CDROMs, magnetic-optical discs or other discs; RAMs, ROMs, EPROMs, EEPROMs, magnetic or optical or other cards, for storing, and keyboard or mouse for accepting. The term "process" as used above is intended to include any type of computation or manipulation or transformation of data represented as physical, e.g. electronic, phenomena which may occur or reside e.g. within registers and /or memories of a computer. (Cohen 0072)
Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
	
       Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4, 7 – 9 , 12 – 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al (US 2020/0234543) in view of Oda (US 5,636,839).
As per claim 1, Schwartz discloses:
a housing containing at least a display, user interface, speakers,…, memory, receiver and processor, said receiver configured to receive touting information from one or more remote touting sources; (Schwartz discloses a client device comprising a housing, display, user interface, speakers, memory, receiever and processor) (Schwartz 0113 – 0119)
wherein said processor is configured to: (i) present …one or more fortune telling services, said fortune telling services including predicted outcomes on sporting events based on said touting information received from said one or more remote touting sources; and (Schwartz discloses a fortune telling service that presents to a user,  predictions of future events, that are based upon outcome of sporting events received from a remote source such as NFL.com) (Schwartz 0137, 0162 – 0164)
wherein said processor is further configured to: provide an interface for a user to place a sports bet, via a linked sportsbook server, on said one or more predicted outcomes on said sporting events. (Schwartz discloses providing an interface for a user to place bets on one or more predicted outcomes based on odds via a server) (Schwartz 0020, 0031, 0038) 
	Schwartz fails to disclose specifically:
	A printer…
Or
…visual files on said display and corresponding audio files over said speakers, said visual and audio files related to…
However, in a similar field of endeavor wherein predictions are made for a user, Oda discloses a device that uses a printer for printing out user predictions or fortunes and discloses the fortune telling computer/system playing video images and sound to each participant and also being able to print the fortune telling to each participant (Oda figures 1-16 and Col. 5:1-40, 6:21-41, Col. 7:25-45, 8:26-9:2, 10:20-60, 12:44- 13:40)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Schwartz in view of Oda to provide a device that displays and plays both video and sound files that convey the prediction to the user and also a printer to provide a tangible record of the prediction.  This would enable the system to be readily accessible to user with limited hearing, vision or both as they are interacting with the system.
As per claim 2 and 17, Schwartz discloses: wherein said processor is further configured to: present on said video display sporting events from which users may select to receive predicted outcomes. (Schwartz Fig 9, #900-B)
As per claim 3, 8 and 13, Schwartz discloses:
wherein said predicted outcomes on said sporting events correspond to a majority of common predicted outcomes on said sporting events from said one or more remote touting sources. (Schwartz Fig 9, #900-B)
As per claim 4, 9 and 14, The combination of Schwartz in view of Oda as applied to claim 1, : wherein said processor is further configured to: cause said printer to print a sports bet ticket based on a bet placed by a user. (Oda figures 1-16 and Col. 5:1-40, 6:21-41, Col. 7:25-45, 8:26-9:2, 10:20-60, 12:44- 13:40)
Independent claims 7 and 12 are made obvious by the combination of Schwartz and Oda based on the same analysis set forth above for claim 1, which is similar in scope.  
Claim(s) 5, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al (US 2020/0234543) in view of Oda (US 5,636,839) in view of Rubinsky (US 2012/0329544).
As per claim 5, 10 and 15, Schwartz fails to disclose:
 wherein said processor is further configured to: allow a user to register for a sports betting account with a third-party sportsbook.
However, Rubinsky discloses a system that allows a player to register for an account to place sports bets with a sports bookmaker (Rubinsky 0008).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Schwartz in view of Rubinsky to provide a means for a user to register for an account to place sports wagers.  This would allow a player to have sense of security when wagering that they money they use to make wagers are not able to be used by others.
Claim(s) 6, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al (US 2020/0234543) in view of Oda (US 5,636,839) in view of Nelson et al (US 10,867,475
As per claim 6, 11 and 16, 
Schwartz fails to disclose:
wherein said processor is further configured to: allow a user to check a sport bet ticket as a winner or loser and cash out a winning sports bet ticket.
Nelson discloses a sports betting system wherein a player receives a betting slip or ticket and they are allowed to check of the ticket is winner or loser and they cashout the winning ticket (Nelson 7:30-44).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Schwartz in view of Nelson to provide a means for a user to cashout when they check their betting ticket or slip.  This would enable collect their winnings at their convenience without requiring them to collect their winnings virtually.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAW/               Examiner, Art Unit 3715
7/29/2022                                                                                                                                                                                         
/James S. McClellan/               Primary Examiner, Art Unit 3715